Case 2:21-cr-00026-RCY-RJK Document 25-1 Filed 03/19/21 Page 1 of 1 PagelD# 66

FILED UNDER SEAL PURSUANT TO THE E-GOVERNMENT ACT OF 2002
JS 45 (11/2002)

 

 

 

 

 

 

 

 

 

Criminal Case Cover Sheet Redacted U.S. District Court
Place of Offense: Under Seal: Yes [] No Judge Assigned: x
City: EDVA Criminal Complaint: Criminal Number: ee Zick 2b
County/Parish: Same Defendant: Jose Visente Ayala New Defendant:

Magistrate Case Number: 2:21mj19 ea en Date:

Search Warrant Case Number: ROH ZaeZ 50pm

R 20/R 40 from District of

 

 

 

 

 

Defendant Information:

 

 

 

 

 

 

Juvenile: Yes No FB

Defendant Name: Jose Visente Ayala |Alias Name(s):
Address: Virginia Beach, VA 23452

Birth Date: 1999 |ss#: a «775 Sex: male [Race: white | Nationality: Place of Birth:
Height: 5°6” Weight: 170 sk Hair: black _|Eyes: brown |Scars/Tattoos:

 

 

Interpreter: Yes] No List Language and/or dialect: _

 

Location Status:
Arrest Date: 2/1/21 _ |

 

 

 

 

 

 

 

 

C1 Already in Federal Custody as of: in:
L] Already in State Custody [1] On Pretrial Release L] Not in Custody
LJ Arrest Warrant Requested O1 Fugitive L] Summons Requested
C0 Arrest Warrant Pending L] Detention Sought Bond
Defense Counsel Information:
Name: Amanda Conner L] Court Appointed
Address:150 Boush Street, Ste. 403
Norfolk, VA 23510 L] Retained

 

Public Defender
0) Office of Federal Public Defender should not be appointed due to conflict of interest

 

 

O) conflict memorandum will be filed with the clerk’s office

 

 

 

U.S. Attorney Information:

 

AUSA: Anthony C. Mozzi Telephone No. 757-441-6331 | Bar #:

 

Complainant Agency, Address & Phone Number or Person & Title:

 

 

[ TFO Kevin Hand, Homeland Security Investigations, 200 Granby St., Ste. 600, Norfolk, VA 23510

 

U.S.C. Citations:

 

 

 

 

Code/Section Description of Offense Charged [ Count(s) | Capital/Felony/Misd/Petty
Set 1 | 18 U.S.C. § 2252(a)(1) Transportation of Child Pornography 1 Felony
Set 2 | 18 U.S.C. §§ 2252(a)(4)(B) | Possession of Child Pornography 2 Felony
Set3 | 18 U.S.C. § 2253 Criminal Forfeiture

 

 

 

 

 

 

 
